Citation Nr: 0816001	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to secondary service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1980 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied an increased rating for bilateral knee chondromalacia 
and service connection for chronic low back pain and 
bilateral hip arthritis.  The veteran filed a timely notice 
of disagreement only with respect to the issue of service 
connection for chronic low back pain.  Thus, the issues of an 
increased rating for bilateral chondromalacia of the knees 
and service connection for bilateral hip arthritis are not 
currently in appellate status.

Prior to certification of the current appeal, additional 
evidence consisting of the veteran's personal statements was 
received by the Board.  This evidence was not considered by 
the RO.  However, as these same contentions were advanced in 
evidence previously considered by the RO, the additional 
evidence is essentially duplicative of evidence already 
considered.  The Board may proceed.  See 38 C.F.R. § 20.1304.  


FINDING OF FACT

The veteran's currently diagnosed low back disability was not 
caused or aggravated by service or the veteran's service-
connected bilateral chondromalacia of the knees.


CONCLUSION OF LAW

A low back disability was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.310, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim for 
secondary service connection, a letter dated in March 2005 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The March 
2005 letter also told him to provide any relevant evidence in 
his possession.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, notice regarding 
rating and effective date matters was provided in a November 
2006 Supplemental Statement of the Case (SSOC), and the claim 
was subsequently readjudicated in a February 2007 SSOC. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, to the 
extent available, and VA medical records are in the file.  
Although a March 1983 communication from the RO shows that 
some of the veteran's service medical records could not be 
found, it also states that VA conducted an "extensive 
search" and obtained all available records.  In addition, 
private medical records identified by the veteran have been 
obtained, to the extent possible.  While the veteran has 
stated that he received previous private chiropractic 
treatment at a particular facility, the evidence shows that 
these records are unavailable due to the death of the 
chiropractor and the closing of the practice.  In any event, 
the veteran has at no time referenced existing records that 
he wanted VA to obtain or that were relevant to his claim.  
As VA has obtained all the existing service medical records 
and private medical records, and as there is no contention or 
reasonable likelihood that anything in the missing records 
would serve to substantiate a claim for secondary service 
connection for a low back disability, the Board accordingly 
finds that VA has fulfilled its duty to assist in this 
regard.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
As the record contains sufficient competent medical evidence 
to decide the claim, including reports from VA examinations 
conducted in June 2005 and October 2006, additional medical 
opinions are unnecessary to decide the claim, and VA is not 
obligated to provide an additional examination.  See 
38 C.F.R. § 3.159(c).   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Secondary Service Connection for a Low Back Disability

The veteran contends that he has a low back disability that 
was either caused or aggravated by his service-connected 
bilateral chondromalacia of the knees.  For the reasons that 
follow, the Board concludes that the preponderance of the 
evidence in this case is against the veteran's claim for 
secondary service connection.

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Secondary service connection may also be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. 
App. 374 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service 
connected disability.  Id.

In other words, establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

In this case, an October 2006 VA examination report shows 
that the veteran has a diagnosis of chronic right sacroiliac 
joint sprain.  Having thus conceded that the veteran has a 
low back disability for VA purposes, the Board now turns to 
the question of whether his low back disability is related to 
his service-connected bilateral chondromalacia of the knees.

Private chiropractic records submitted by the veteran show 
that his low back pain was first noted in a March 2000 
chiropractic patient questionnaire, in which he also noted 
that he had never been treated for back problems at any time 
in the past.  Additional private chiropractic records, dating 
from 2003 to 2004, note that the veteran injured his low back 
in August 2003, when he bent over to pick up a heavy box.  
Later private treatment notes reveal that the veteran 
subsequently aggravated his low back condition during other 
work-related activities.

In June 2005, the veteran was afforded a VA spine and joints 
examination for purposes of determining the etiology of the 
veteran's low back disability.  At that examination, the 
veteran reported first experiencing right low back pain about 
three years prior, following a job-related injury in which he 
twisted his body.  The veteran stated that he was being 
actively treated by a chiropractor for the pain.  On 
objective examination, it was noted that the veteran was tall 
and overweight and walked with a slightly wide-based, 
cautious gait, without antalgic limp.  There was no visible 
abnormality of the lumbar spine and no muscle spasm.  There 
was tenderness to palpation in the right lower lumbar 
paraspinals.  Discomfort was experienced at the extremes of 
range of motion, particularly with left lateral bending.  
Neurological examination showed occasional mild give way 
weakness in the lower limb muscles.  The range of motion of 
the veteran's knees was also tested and found to be slightly 
limited.  X-rays of the veteran's back revealed gentle 
thoracolumbar dextroscoliosis with some hypertrophic spurring 
and moderate narrowing of the L5/S1 disc space with some 
spurring and subchondral sclerosis at that level.  The 
examiner's assessment was chronic low back pain related to 
mechanical and degenerative processes.  In his opinion, the 
examiner noted that the veteran's back problems had begun 
with a work injury three years previously and there was 
nothing in the veteran's history or physical examination to 
associate his back problems with his knee condition.  Thus, 
the examiner concluded that it was less likely than not that 
the veteran's low back disability was caused by or the result 
of his chronic bilateral knee problem.

In March 2006, the veteran's private chiropractor submitted 
examination findings and an opinion as to the etiology of the 
veteran's low back disability.  In his report, the 
chiropractor noted that he had been treating the veteran for 
chronic low back pain for the past 15 years.  The Board takes 
this opportunity to note that the chiropractor's statement 
that he had been treating the veteran's back pain for 15 
years is inconsistent with the medical evidence of record, 
particularly the March 2000 patient questionnaire in which 
the veteran stated he had never in the past been treated for 
low back pain.  The chiropractor further noted the veteran's 
complaints of sharp pain on motion, dull pain on rest, and 
increased pain with physical activity, standing, bending, 
lifting, and sitting.  The chiropractor also noted his 
previous objective findings, which included pain, decreased 
lumbar range of motion, paravertebral muscle spasm, pelvic 
unleveling, and fixations of L4 and L5.  His assessment was 
pelvic subluxation, lumbar subluxation, sciatic neuritis, 
facet syndrome, and degenerative joint disease in both knees 
which contributed to instability in the low back.  The 
chiropractor concluded that the veteran's service-connected 
knee disability had contributed to his lower back instability 
based upon the reasoning that biomechanical changes in the 
feet, knees, and hips can directly affect the pelvis and 
spine, causing spinal misalignment and instability.  However, 
the Board notes that, insofar as the chiropractor based his 
conclusion on the observation that a change in knee 
biomechanics "can" affect changes in other areas of the 
body, it is speculative and fails to fully address the 
veteran's specific case.  Conjectural or speculative opinions 
as to the possibility of an association between the veteran's 
knee disability and low back pain are insufficient.  See 38 
C.F.R. § 3.102 (2006); see also Morris v. West, 13 Vet. App. 
94, 97 (1999); Davis v. West, 13 Vet. App. 178, 185 (1999) 
(finding that any medical nexus between in-service radiation 
exposure and lung cancer years later was speculative at best, 
even where one physician opined that it was probable that 
lung cancer was related to service radiation exposure).

In June 2006, the veteran's private chiropractor submitted 
the following statement: "[i]t is my understanding that the 
United States Court of Appeals for Veterans Claims denied 
this claim because they placed more weight on the Veterans 
Physicians [sic] opinion, as his opinion was based on all 
evidence in the medical file.  Please be advised that I have 
since reviewed the entire medical file on [the veteran] and 
have found no new evidence to change my opinion in this 
case."  It is unclear what "medical file" the chiropractor 
reviewed.  It is clear, however, that the chiropractor did 
not review the claims file as even a cursory review would 
reveal that the veteran's case has at no time been appealed 
to the Court, and would reveal conflicting evidence 
discounting a secondary relationship between the veteran's 
back disability and his right knee disability. 

In October 2006, the veteran was afforded another VA spine 
examination, this time with a different physician, in order 
to elicit another opinion as to the etiology of the veteran's 
low back pain.  At that examination, the veteran reported 
that the onset of his low back pain was in 1992 or 1993 when 
he was working as a farmer during the summer and as a logger 
during the winter.  The veteran reported experiencing 
bilateral knee pain, worse in the right knee than in the 
left.  He also reported experiencing periodic episodes of 
intense low back pain lasting about 30 seconds.  The examiner 
noted the existing medical evidence of record and the 
veteran's complaints.  On objective examination, the veteran 
was noted to be severely obese and to walk with a lumbering 
gait, and extensive tests were conducted on all of the 
veteran's joints.  A review of the veteran's 2005 x-rays 
showed minimal changes in the lumbar spine, which the 
examiner found to have been possibly obesity- or work-
related.  On examination, the veteran had no cervical or 
thoracolumbar ankylosis, and a brief knee examination 
revealed no major pathology.  The examiner also noted the 
veteran's history of farming and laboring, subsequent work-
related back injuries, the fact that the veteran's injury 
often occurs in tall or obese people with a history of 
lifting, and the fact that the veteran's knees were not a 
kinetic chain factor in his low back disability.  Based on 
these facts, the examiner concluded that the veteran's low 
back disability was less likely than not related to his 
service-connected knee disability.

In December 2006, as a response to the October 2006 VA 
examination report, the veteran's private chiropractor again 
submitted an opinion as to the etiology of the veteran's low 
back disability.  In that opinion, the chiropractor conceded 
the previous VA examiner's finding that obesity, a history of 
heavy lifting, and life stress are factors that affect 
chronic lower back pain.  However, he stated that there are 
also other causes and that small changes in biomechanics in 
one part of the body could have a profound affect on other 
areas.  He further stated that pain in the knees can cause an 
altered gait which could cause instability in the lower back.  
Based on these facts, the chiropractor concluded that the VA 
examiner was "short sighted" and that degeneration of the 
knees was a significant contributor to the veteran's low back 
disability.  Nevertheless, the Board again notes that, 
insofar as the chiropractor based his conclusion on the 
observation that a change in knee biomechanics "can" affect 
changes in other areas of the body, it is speculative, fails 
to fully address the veteran's specific circumstances, and it 
is therefore insufficient to support service-connection.  See 
Davis, supra.

In sum, the preponderance of the evidence shows that the 
veteran's low back disability was not caused or aggravated by 
his service-connected knee disability but rather by other 
factors such as his work history, his history of lifting 
heavy objects, his tall height, and possibly his obesity.  In 
this case, the evidence in favor of secondary service 
connection for a low back disability consists of several 
opinions from a private chiropractor and the veteran's 
personal statements.  The evidence against the claim for 
secondary service connection consists of a June 2005 VA spine 
and joints examination opinion, an October 2006 VA spine 
examination opinion, and the veteran's own private 
chiropractic treatment records showing that the veteran had 
never been treated for low back pain before March 2000 and 
that the veteran subsequently aggravated his low back 
disability while working on multiple occasions.  In weighing 
all the evidence of record, the Board notes that the veteran, 
as a lay person, has not been shown to be capable of drawing 
medical conclusions; thus, his statements regarding causation 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board further notes that both VA 
examinations were detailed, included a full review of the 
veteran's claims file, and were conducted by medical doctors; 
in contrast, the private chiropractor's opinions are more 
brief, did not obviously involve a review of the claims file, 
contain speculative reasoning, and include some findings that 
are inconsistent with other evidence of record.  In this 
case, the Board attaches more probative value to the VA 
medical opinions as they are well reasoned, more detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  Consequently, as the most probative evidence 
of record shows that the veteran's low back disability is 
unrelated to his service-connected knee disability, service 
connection is not warranted on a secondary basis.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


ORDER

Entitlement to secondary service connection for a low back 
disability is denied.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


